t c memo united_states tax_court samir h abumayyaleh and zuhra r abumayyaleh petitioners v commissioner of internal revenue respondent docket no filed date mark a pridgeon for petitioners james l gessford for respondent memorandum opinion morrison judge respondent irs audited the and income-tax returns of petitioners samir and zuhra abumayyaleh the revenue_agent concluded that the abumayyalehs owed more tax than they had reported on their tax returns the irs provided the abumayyalehs an administrative appeal the irs appeals officer also concluded that the abumayyalehs owed the additional tax both the audit and the appeal processes were lengthy eventually the abumayyalehs settled their tax_liabilities with the irs the irs assessed the agreed additional tax and also assessed interest on the unpaid tax_liabilities the abumayyalehs made an administrative request for abatement of a portion of the interest on the ground that the irs did not perform any significant work on the audit and appeal during specified periods the parties have submitted this case under rule for decision upon stipulated facts instead of a trial we adopt their stipulations background june through date the audit begins the abumayyalehs do not request interest abatement for this period we describe the events of this period anyway in order to give a complete background on date irs revenue_agent sally crandall mailed the abumayyalehs a letter stating that their return had been assigned to her for audit the letter scheduled an interview with them for date it asked them to bring several documents including bank statements covering the period from 1except as otherwise indicated all section references are to the internal_revenue_code as in effect with respect to the interest assessments to which this case relates all rule references are to the tax_court rules_of_practice and procedure date to date and copies of their and returns the abumayyalehs attended the interview on date agent crandall prepared a workpaper analyzing bank_deposits by cup foods inc mr abumayyaleh’s s_corporation s_corporation owners must include their proportionate shares of the s corporation’s income in their own income a bank-deposit analysis is a common way to determine whether a taxpayer may have unreported income see 577_f2d_1165 5th cir on date agent crandall prepared another workpaper which described the ownership and management of cup foods date through date the first period for which the abumayyalehs request interest abatement the abumayyalehs allege that from date through date agent crandall performed no significant work they request interest abatement for this period for september through date nothing in the record shows that the irs performed any significant work on the audit 2the abumayyalehs do not distinguish interest on their taxes interest on their taxes and interest on their taxes with respect to each of the periods for which they request abatement the irs employees on their case apparently worked on the three years together as a single project which started as an audit of but expanded later to include and then thus it appears that the delays at issue likely did not affect administrative proceedings for just one or two of the tax years but all of them together therefore we construe each of the abumayyalehs’ abatement requests to apply to interest that accrued on their and taxes over the period for which abatement is requested on date agent crandall or another irs agent at her direction generated currency banking and retrieval system reports that related to mr abumayyaleh and cup foods these reports appear to be summaries of records of certain transactions involving large amounts of money also on date agent crandall issued mr abumayyaleh two information document requests or idrs the first idr was for copies of his insurance policies the second idr requested an explanation of a business known as check stop each idr stated that it related to the tax_year the due dates on the idrs were november and respectively it was about then we infer that agent crandall prepared a workpaper describing mr abumayyaleh’s responses to the insurance-policy idr we do not know whether mr abumayyaleh responded to the check stop idr for the period from date through date the record is silent as to whether the irs performed any significant work on the audit in summary the stipulated facts and exhibits show that the date through date period includes some significant work by irs auditors refuting the abumayyalehs’ assertion that it did not include any 3we observe that as of the end of the period the irs may not have contacted the taxpayer in writing with respect to a payment or deficiency for or as sec_6404 would require for interest abatement the irs continued date a day in the audit the record before the court does not indicate what may have happened on this day but the abumayyalehs do not request interest abatement for this day date through date the second period for which the abumayyalehs request interest abatement the abumayyalehs allege that from date through date agent crandall performed no significant work they request interest abatement for this period on date agent crandall or another irs employee at her direction generated information returns processing summary sheets relating to mr abumayyaleh for tax years through these documents are summaries of certain information returns about mr abumayyaleh received from third parties on date agent crandall mailed the abumayyalehs a notice that she was expanding the audit to cover their and tax returns this letter asked them to bring their return to an appointment which would be scheduled the record before us indicates that the irs later extended the audit to the continued apparently only later informed the abumayyalehs that their returns for those years were coming under audit but we need not decide the issue which the irs does not address because we deny interest abatement on the ground that no delay has been established to be due to an error or delay in a ministerial_act tax_return the irs issued a 30-day_letter on date proposing an adjustment for about date agent crandall or another irs agent at her direction summoned from tcf bank records of deposits made and checks drawn by mr abumayyaleh in order to respond to the summons a clerk at the bank issued an internal request bearing the date date for the records we infer from the date of the request that the irs issued the summons about date from date to date the record is silent as to whether the irs performed any significant work on the audit on date agent crandall conducted a bank-deposit analysis of the tcf bank account for also on this date she issued mr abumayyaleh two idrs asking about transfers of funds among three bank accounts and another idr requesting documents relating to a property transaction on date agent crandall asked her supervisor in writing for permission to ask the abumayyalehs to extend the periods of limitation on assessment for tax years and the purpose of such an agreement is often to give the irs additional time to determine the correct_tax before the irs must finalize its determination or lose the ability to collect any_tax the parties agreed to extend the periods of limitation 4the stipulation erroneously says this analysis occurred in but it is obvious from the relevant exhibits incorporated into the stipulation that the year is the audit continued without issuance of a deficiency_notice past the date agent crandall identified on the request as the end of the original period of limitation for the period date through date the stipulated facts and exhibits do not show that the irs performed any significant work on the audit on date the irs received a tip from a third party suggesting that mr abumayyaleh might have unreported income on date agent crandall prepared a comparative balance_sheet income statement for cup foods this document consists of a series of tables and graphs comparing cup foods’ financial status from year to year in conclusion the second period contains instances of significant irs audit activity february through date the audit concludes and the abumayyalehs request an administrative appeal the abumayyalehs do not request interest abatement for this period we describe the events of this period anyway in order to give a complete background on date agent crandall mailed the abumayyalehs a notice of proposed deficiencies and penalties for their 5the record before the court does not indicate whether the amounts shown had been determined through investigation or simply provided by the abumayyalehs and tax years such a notice is known as a 30-day_letter because it requests a response within days a response can lead to administrative review at the irs appeals_office on date the abumayyalehs mailed agent crandall a letter stating that they disagreed with her determinations and requesting a conference before the irs appeals_office we refer to this letter as the protest date through date the third period for which the abumayyalehs request interest abatement the abumayyalehs allege that from date through date no significant work took place they request interest abatement for this period at some time between date the date she mailed the 30-day_letter and date the date on which the irs received the abumayyalehs’ protest agent crandall moved from the irs’s st paul office to its seattle office as a consequence the abumayyalehs’ audit was transferred to revenue_agent shawn erickson agent crandall prepared what the parties describe as a response to the protest and faxed the response to agent erickson for him to complete the response and send it to appeals we infer from the heavily redacted report transmittal form letter that agent erickson subsequently sent to appeals that the response was a discussion of the auditors’ basis for their proposed adjustments agent crandall faxed the response to agent erickson on date agent crandall wrote on the fax cover sheet i apologize for the delay--misplaced the mail--i put it in wrong box by date the appeals_office had received the abumayyalehs’ case file including agent erickson’s transmittal letter and had assigned the abumayyalehs’ case to appeals officer sandra williams appeals officer williams conducted a preliminary review of the case on date on or about date she mailed the abumayyalehs a letter stating that their case had been referred to appeals as requested that because her inventory of cases was so large she would not be able to consider theirs right away but would start their case and contact them as soon as i can and that they could write to or call her at the address on the letter on date she conducted a preliminary review of a related case she had received involving cup foods the irs appeals_office appears not to have done any work on the abumayyalehs’ case from january through date on date appeals officer williams performed four hours of analysis of the case some of the entries in her log including the entries that document these four hours of work are terse but we see no reason to question them in conclusion the third period contains instances of significant irs audit activity date through date the irs actively works on the abumayyalehs’ administrative appeal the abumayyalehs do not request interest abatement for this period we describe the events of this period anyway in order to give a complete background on date appeals officer williams mailed a letter to the lawyer for the abumayyalehs requesting their consent to extend the periods of limitation on assessment for tax years through to date on date the abumayyalehs mailed the signed consent form back to the appeals officer she received it on date and sent the lawyer back a copy on or about date appeals officer williams performed about hours of work on the abumayyalehs’ case during the three-month period of date through date some of this work was preparing for and participating in a teleconference with their lawyer appeals officer williams’ work on the case from march through date consisted of four telephone calls to request information from the abumayyalehs’ accountant on or about date the lawyer for the abumayyalehs provided the requested information in a letter that is four pages long and has five pages of attachments in the letter the lawyer explained that the information provided is a result of some fairly lengthy discussions with my client and his accountant the irs received the letter on date july through date the fourth period for which the abumayyalehs request interest abatement the abumayyalehs allege that from july through date the appeals_office performed no significant work they request interest abatement for this period on date appeals officer williams spent eight hours considering the letter from the abumayyalehs’ lawyer the record does not show any other significant work on the appeal during this period this is the last period for which the abumayyalehs request abatement in conclusion the fourth period contains instances of significant irs audit activity epilogue the abumayyalehs do not request interest abatement for any of the following periods a the administrative appeal concludes appeals officer williams spent several hours in each of the next several months discussing the case with the abumayyalehs’ lawyer on date the irs issued the abumayyalehs a deficiency_notice for their and taxes b the parties settle their underlying tax dispute the abumayyalehs petitioned the tax_court for redetermination of their deficiencies they and the irs settled that case through a stipulated decision on date on date the irs assessed for each of the years at issue the agreed amount of tax the agreed amount of penalties and interest computed to date c the abumayyalehs request interest abatement from the irs and then the tax_court on date the abumayyalehs requested that the irs abate interest for their and tax years attributable to the four periods alleged above and for two additional periods for which they now concede interest abatement is not warranted the reason they gave for their request was we believe that this record ie the irs’s alleged delays reflects many ministerial decisions by the internal_revenue_service that lead sic to an overly lengthy audit process and materially contributed the sic interest that accrued in this case therefore abatement of the interest for the following periods the periods described above is requested the abumayyalehs did not however identify any of these many ministerial decisions as discussed later their reasoning seems to be that inactivity as such is equivalent to ongoing error or delay in performing a ministerial_act on date the irs issued a notice_of_determination denying the interest-abatement request on the ground that the irs did not find any errors or delays on our part that merit the abatement of interest for any of the periods the abumayyalehs timely filed a tax_court petition for review of the interest-abatement determination they lived in minnesota at the time discussion the parties agree that sec_6404 contains the standard which the irs should have used in making its interest- abatement determination it provides in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 which includes income_tax to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment the parties do not express a view as to whether the errors and delays that the abumayyalehs allege should be evaluated under subparagraph a or b or both both subparagraphs require that there be an error or delay by the irs in performing a ministerial_act because the abumayyalehs have not asserted and proven that there was any specific period over which the irs permitted interest to accumulate by erring or delaying we need not decide whether it is subparagraph a or subparagraph b that applies sec_6404 provides the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 to determine whether the secretary's failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary's final_determination not to abate such interest we abate interest under sec_6404 only if the irs’s determination not to abate it was an abuse_of_discretion see 112_tc_19 as we discussed earlier the abumayyalehs allege that during each of the four periods for which they request abatement the irs performed no significant work the parties stipulated that there were instances of irs work during each period we conclude that these instances of work are significant therefore we have 6the irs asserts that the abumayyalehs caused some delays by not promptly providing information it requested and by not having maintained satisfactory records we need not consider this assertion because we deny interest abatement on the alternate ground that the abumayyalehs have not proven their allegations of delay 7the abumayyalehs meet the requirements referred to in sec_7430 --which for individuals is a net-worth limit--and filed the petition timely fully considered and rejected the abumayyalehs’ factual contentions the abumayyalehs argue that the alleged absence of significant irs work during each of these four periods should be treated as equivalent to an error or delay in a ministerial_act 8we recognize that a taxpayer could have difficulty in determining the extent if any to which an apparent delay is actually attributable to behind-the-scenes work by the irs see jacobs v commissioner tcmemo_2000_123 but the abumayyalehs did not contend in the alternative that we should abate interest for parts of the periods of alleged delay in which the irs has not shown continual work on their case consequently the irs has not been put on notice that it would have to show continual work or justified delays rather than just examples of work in order to rebut the abumayyalehs’ allegations moreover nothing in the record indicates that the irs hindered the abumayyalehs in obtaining meaningful judicial review of its interest-abatement determination by failing to answer questions about what it had been doing or of why it had not been doing anything for any period the abumayyalehs may simply not have asked 9the abumayyalehs’ legal argument relies on the regulation defining the statutory phrase ministerial_act and in the alternative challenges the validity of the regulation see sec_301_6404-2t b temporary proced admin regs fed reg date because we have for each period rejected the premise that the irs performed no significant work the abumayyalehs’ legal argument is moot and we decline to consider its meritsdollar_figure to reflect the foregoing decision will be entered for respondent 10the abumayyalehs do not claim that agent crandall’s late- mistake in the process of sending a fax to agent erickson was an error or delay in a ministerial_act moreover we do not know what portion of the 42-day period between the irs’s receipt of the abumayyalehs’ protest and agent crandall’s successful fax of a draft response to agent erickson was attributable to agent crandall’s error in handling the file or whether the error delayed the ultimate resolution of the administrative_proceeding therefore we decline to address this mistake further
